The Honorable Myra Jones State Representative 2001 North Tyler Little Rock, Arkansas  72205
Dear Representative Jones:
This is in response to your request for an opinion regarding Act 396 of 1987. You have asked, specifically, whether the retirement benefits provided under Act 396 extend to those retirees from January 1, 1987 or, rather, to all retirees who have met the other definitional requirements for increased benefits pursuant to the language of the Act.
In responding to your question, I assume you are referring to the increase in benefits provided in Subsection (c)(2) of Section 4. The answer to your question appears to be yes, only persons who have retired on or after January 1, 1987 are entitled to receive increased benefits pursuant to Act 396.  The Act provides in pertinent part:  "The increase in benefit levels provided in this subsection for service beyond twenty (20) years shall apply only to those firemen who retire on or after January 1, 1987."  Section 4(c)(2), Act 396 of 1987. The language of the Act expressly provides that only retirants on or after January 1, 1987 are eligible for the increased benefits.  Given the language of Act 396, it does not appear that the increased benefits were meant to apply to firemen who retired prior to January 1, 1987.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.